So CO SY DH A BR WY PO

Ye NY NY NY YD Be BR me i ee ee oe OL
Nn DA PF WN - OD OO OH ID DH HM BP WD NHN FS BS

 

 

Case 2:19-cr-00057-RSL Document 16-1 Filed 11/26/19 Page 1 of 1

JUDGE ROBERT S. LASNIK

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNITED STATES OF AMERICA, ) No. CR19-057-RSL
)
Plaintiff, )
) PROPOSED} ORDER TO MODIFY
Vv. ) BOND CONDITIONS
)
STERLING BOLIMA, )
)
Defendants. )

 

The Court, having reviewed the record and files in this case and after
consideration of the agreed motion, hereby grants the motion to modify the Defendant’s
bond conditions. Mr. Bolima will remain on GPS monitoring. However, the level of
monitoring shall be changed from “home confinement” to “curfew” monitoring.

IT IS SO ORDERED.

oath
Dated this 2-7 day of November, 2019.

pat
Uerd Be; *
JOE S Conk’
ROBERT S. LASNIK
UNITED STATES DISTRICT COURT JUDGE

Presented by:

s/ Dennis Carroll
Assistant Federal Public Defender
Attorney for Sterling Bolima

FEDERAL PUBLIC DEFENDER

PROPOSED} ORDER TO MODIFY 1601 Fifth Avenue, Suite 700
BOND CONDITIONS Seattle, Washington 98101
(USA v. Bolima / CR19-057-RSL) - 1 (206) 553-1100

 
